DETAILED ACTION
Response to Amendment
In the Applicant’s reply of 2 December 2021, the abstract and claims were amended. Based on these amendments, the objection to the abstract and the rejections under 35 U.S.C. 112 set forth in the previous office action have been withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Adriana Burgy on 28 April 2022.
The claims have been amended as follows:

42.	(currently amended) A method for handling a green tyre for a bicycle, comprising:
arranging [[a]] the green tyre for the bicycle profiled according to a circular extension around a geometric axis of rotation (X) of the green tyre itself and according to a convex cross-section profile in a radially outer direction, wherein the geometric axis of rotation (X) is arranged in a predefined position, wherein arranging the green tyre comprises exerting a thrust action on a radially inner surface of the green tyre directed radially outwards for expanding the green tyre from the interior up to reaching an expanded configuration;
arranging a gripping device defining a gripping sector distributed around a gripping axis (Z), wherein the gripping sector comprises at least one gripping area for activation on the green tyre;
aligning the gripping axis (Z) with the geometric axis of rotation (X) of the green tyre for coaxially positioning the gripping device around the green tyre;
activating the at least one gripping area against a radially outer surface of the green tyre to retain the green tyre, wherein the at least one gripping area is activated against the radially outer surface of the green tyre arranged in the expanded configuration by an attraction action acting on the radially outer surface of the green tyre moving away from the geometric axis of rotation (X); and-3-Application No.: 16/472,755
Attorney Docket No.: 07040.0654-00handling the gripping device to a subsequent working station of the green tyre while the gripping device continues to retain the green tyre.

48.	(currently amended) The method for handling a green tyre for a bicycle as claimed in claim 47, at least one gripping area against the radially outer surface of the green tyre comprises contacting the annular gripping portion with the annular gripping band (B).

50.	(currently amended) The method for handling a green tyre for a bicycle as claimed in claim 49, wherein the gripping device comprises a plurality of gripping elements distributed around the gripping axis (Z), wherein each gripping element of the plurality of gripping elements defines a gripping area.

54.	(canceled)

55.	(currently amended) The method for handling a green tyre for a bicycle as claimed in claim [[54]] 52, further comprising cancelling the thrust action prior to handling the gripping device.

58.	(currently amended) The method for handling a green tyre for a bicycle as claimed in claim 42, wherein the attraction force [[(A)]] is exerted by a pneumatic suction action for generating a predetermined degree of vacuum between the radially outer surface of the green tyre and the at least one gripping area.

59.	(currently amended) The method for handling a green tyre for a bicycle as claimed in claim 58, further comprising, before handling the gripping device, verifying [[a]] the predetermined degree of vacuum between the radially outer surface of the green tyre and the at least one gripping area, wherein the predetermined degree of vacuum is the actual gripping of the green tyre.

60.	(currently amended) The method for handling a green tyre for a bicycle as claimed in claim 59, wherein the at least one gripping area is activated against [[a]] the radially outer surface of the green tyre comprising an axial centreline plane (M) of the green tyre.

61.	(currently amended) The method for handling a green tyre for a bicycle as claimed in claim 59, wherein the at least one gripping area is activated against [[a]] the radially outer surface of a tread band of the green tyre.

************
Claim 42 has been amended to make the body of the claim consistent with the preamble. Claim 48 has been amended to strike language already present in claim 44 and to make certain language consistent with earlier claim language. Claim 50 has been amended to correct a minor grammatical error. Claim 54 has been canceled since its language is already present in claim 42. This necessitated changing the dependency of claim 55. Claims 58, 60, and 61 have been amended to make their language consistent with that of claim 42. Claim 59 has been amended to make its language consistent with that of claim 58.

Allowable Subject Matter
Claims 42-52, 55-56, and 58-66 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 42 is directed to a method for handling a green tyre for a bicycle. The method comprises exerting a thrust action on a radially inner surface of the green tyre, the thrust action being directed radially outwards for expanding the green tyre to reach an expanded configuration. A gripping device defines a gripping sector distributed around a gripping axis, the gripping sector comprising at least one gripping area. The gripping axis is aligned with a geometric axis of rotation of the green tyre for coaxially positioning the gripping device around the green tyre. The at least one gripping area is activated against a radially outer surface of the green tyre in the expanded configuration to retain the green tyre by an attraction action acting on the radially outer surface away from the geometric axis of rotation.
It is known in the art to grip a radially outer surface of a green tyre while a thrust action is exerted on a radially inner surface of the tyre. See Figures 1, 4, and 5 and lines 24-63 in column 5 of U.S. Patent No. 3,824,048 (“Getz”), cited in an IDS. It is also known in the art to grip a tire component using suction. See World Patent Application Publication No. WO 2016/167644 (“De Boer”), cited in an IDS. However, the prior art fails to disclose or suggesting utilizing suction, as in De Boer, in the context of transporting a whole tyre, as in Getz. Accordingly, the prior art fails to disclose or suggest causing an attraction action to act on a radially outer surface of a tyre away from its geometric axis of rotation, as claimed, in combination with the other limitations of claim 42.
Claims 43-52, 55-56, and 58-66 are allowed based on their dependency from claim 42.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571)270-1287. The examiner can normally be reached Monday-Thursday, 10:00 AM-7:00 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John J DeRusso/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726